Citation Nr: 0706792	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  02-11 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, claimed as major depressive disorder.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.

3.  Entitlement to an increased rating for cervical 
spondylolysis, currently evaluated as 40 percent disabling.

4.  Entitlement to an increased rating for psoriasis, 
currently evaluated as 30 percent disabling.

5.  Entitlement to an increased rating for residuals of a 
lateral meniscus cyst of the right knee, currently evaluated 
as 10 percent disabling.




REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from November 1975 to 
November 1979, and from April 1984 to September 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

This case was last before the Board in May 2006, at which 
time the Board issued a decision denying service connection 
for a psychiatric disorder, hypertension, and residuals of a 
gunshot wound to the left foot.  The Board also remanded 
claims of entitlement to increased ratings for psoriasis, 
cervical spondylolysis, and residuals of a lateral meniscus 
cyst of the right knee, as well as the issue of entitlement 
to a total rating based on individual unemployability due to 
service-connected disabilities.  Finally, the Board 
determined that a claim of service connection for a left lung 
disorder was not on appeal.  

The veteran appealed the Board's decision to the U.S. Court 
of Appeals for Veterans Claims (Court).  While the matter was 
pending before the Court, in January 2007, the veteran's 
attorney and a representative of VA's Office of General 
Counsel filed a joint motion for partial remand.  In a 
February 2007 order, the Court granted the motion, vacated 
the portion of the Board's May 2006 decision denying service 
connection for a psychiatric disorder, and remanded the 
matter to the Board for further development and 
readjudication.  The remaining portions of the Board's May 
2006 decision were left intact.  

With respect to the claims remanded by the Board in May 2006, 
while these issues were in remand status at the RO, in 
January 2007, the veteran indicated that he wished to 
withdraw his appeals of the claims for increased ratings for 
psoriasis, residuals of a lateral meniscus cyst of the right 
knee, and cervical spondylosis.  As set forth in more detail 
below, the Board has therefore determined that such issues 
are no longer within its jurisdiction.  See Hamilton v. 
Brown, 4 Vet. App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 
(Fed. Cir. 1994) (holding that the Board is without the 
authority to proceed on an issue if the veteran indicates 
that consideration of that issue should cease); see also 38 
C.F.R. § 20.204 (2006).  In a January 2007 letter, the 
veteran's representative, after consulting with the veteran, 
clarified that the only remaining issue on appeal in remand 
status was entitlement to a total rating based on individual 
unemployability due to service-connected disability.  

The Board notes that in February 2007 written arguments, the 
veteran's representative indicated that the veteran expressly 
waived the opportunity for a Board hearing.  Absent further 
communication from the veteran, therefore, the Board finds 
that any pending hearing request has been withdrawn.  

Also in February 2007 written arguments, the veteran's 
representative indicated that the veteran wished to reopen 
his previously denied claim of service connection for 
residuals of a gunshot wound of the left foot.  This matter 
is referred to the RO for appropriate action.

The Board notes that this case has been advanced on the 
docket, pursuant to 38 U.S.C.A. § 7107 (West 2002) and 38 
C.F.R. § 20.900(c) (2006).

As set forth in more detail below, a remand is required with 
respect to the issues of entitlement to service connection 
for a psychiatric disorder and entitlement to a total rating 
based on individual unemployability due to service-connected 
disabilities.  These issues are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
November 1975 to November 1979, and from April 1984 to 
September 1989.  

2.  On January 17, 2007, prior to the promulgation of a 
decision in the appeal, VA received notification from the 
veteran, through his authorized representative, that a 
withdrawal of his appeal was requested with respect to the 
issues of entitlement to an increased rating for cervical 
spondylolysis, psoriasis, and residuals of a lateral meniscus 
cyst of the right knee.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant and his representative have been met with respect 
to the issues of entitlement to an increased rating for 
cervical spondylolysis, psoriasis, and residuals of a lateral 
meniscus cyst of the right knee.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  The veteran, 
through his authorized representative, has withdrawn his 
appeal with respect to the issues of entitlement to an 
increased rating for cervical spondylolysis, psoriasis, and 
residuals of a lateral meniscus cyst of the right knee.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.


ORDER

The appeal is dismissed with respect to the issues of 
entitlement to an increased rating for cervical 
spondylolysis, psoriasis, and residuals of a lateral meniscus 
cyst of the right knee.


REMAND

In the January 2007 joint motion for partial remand discussed 
above, the parties indicated that a remand of this matter was 
warranted as the Board had not adequately addressed whether 
the veteran had a current psychiatric disorder which was 
aggravated by any of his service-connected disabilities.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) 
(holding that where a service-connected disability aggravates 
a nonservice-connected condition, a veteran may be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation).  

The record on appeal currently contains no indication that 
the veteran has a psychiatric disorder which was aggravated 
by any of his service-connected disabilities, and the veteran 
has not yet been afforded a VA medical examination which 
addresses this theory of entitlement.  Thus, a remand is 
necessary.  38 C.F.R. § 3.159 (2006).  The Board notes that 
in February 2007 written arguments, the veteran's 
representative expressly requested a remand of this matter 
for the purposes of obtaining a VA medical opinion on this 
matter.

The Board further notes that since this claim was last 
reviewed by the RO, the veteran submitted additional medical 
evidence in support of his appeal.  In February 2007 written 
arguments, the veteran's representative indicated that the 
veteran did not wish to waive his right to initial RO 
consideration of such evidence.  Thus, a remand is necessary.  
See 38 C.F.R. § 20.1304 (2006).

With respect to the claim of entitlement to a total rating 
based on individual unemployability, the Board finds that 
such claim is inextricably intertwined with the claim of 
entitlement to service connection for a psychiatric 
disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (the prohibition against the adjudication of claims 
that are inextricably intertwined is based upon the 
recognition that claims related to each other in the 
prescribed degree should not be subject to piecemeal 
decision-making or appellate litigation).  Action on the 
total rating issue is therefore deferred pending resolution 
of the claim of service connection for a psychiatric 
disorder.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should send an appropriate 
letter to the veteran to ensure that the 
notice requirements imposed by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), have been satisfied.

2.  The veteran should be afforded a VA 
psychiatric examination for the purpose 
of determining whether he currently has a 
psychiatric disorder which is aggravated 
by his service-connected disabilities.  
The claims folder should be provided to 
the examiner for review in connection 
with the examination of the veteran.  The 
examiner should be asked to provide an 
opinion as to the following:  

(a) Is it at least as likely as not that 
the veteran currently has a psychiatric 
disorder?  

(b) If a current psychiatric disorder is 
identified, is at least as likely as not 
that such psychiatric disability has been 
permanently aggravated or worsened by the 
veteran's service-connected cervical 
spondylolysis, psoriasis, or right knee 
disability.  (Temporary or intermittent 
flare-ups of symptoms of a condition, 
alone, do not constitute sufficient 
evidence of aggravation unless the 
underlying condition worsened.)  

(c) If the examiner concludes that the 
veteran currently has a psychiatric 
disorder which has been permanently 
aggravated or worsened by any of his 
service-connected disabilities, he or she 
should state whether a degree of 
increased psychiatric disability can be 
ascertained in any way without resort to 
speculation.

The examiner is advised that in providing 
these opinions, the term "at least as 
likely as not" does not mean within the 
realm of medical possibility, but rather 
that the medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of a certain conclusion as it is to 
find against it.

3.  After undertaking any additional 
development which it deems to be 
necessary, the RO should readjudicate the 
issues on appeal.  If the benefits sought 
are not granted in full, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded appropriate 
opportunity to respond.

The case should then be returned to the Board for further 
appellate consideration, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


